DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
 
Status
Claims 1-27 are pending. Claims 3, 7-25 and 27 are withdrawn as being directed to a nonelected invention. Therefore, Claims 1, 2, 4-6 and 26 are examined.
Applicant elected with traverse of Group I (Claims 1-6 - drawn to a method for treating and/or slowing the onset of Multiple System Atrophy (MSA) by administering at least one aminosterol) and the species 1) wherein the subject has MSA, 2) wherein MSA and symptoms of MSA are treated, 3) the phosphate salt of squalamine, 4) oral administration, and 5) 150 mg/day in the reply filed on 11/2/2020.  

Priority
This application claims the priority benefits under 35 USC § 119 to U.S. provisional Application No. 62/714,470, filed August 3, 2018; U.S. provisional Application No. 62/714,468, filed August 3, 2018; and U.S. provisional Application No. 62/789,441, filed January 7, 2019.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 10/22/2021, 12/14/2021, 4/8/2022, and 5/16/2022 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New rejection - Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends from Claim 1 and recites the limitations wherein the aminosterol of Claim 1 is “isolated from the liver of Squalus acanthias” or is “a synthetic aminosterol”. Claim 1, however, limits the aminosterol to a specifically identified compound, “squalamine” or a pharmaceutically acceptable salt thereof. It is unclear how the limitations of Claim 6 further limits the squalamine compound expressly mentioned in Claim 1.
For the above reasons, infringing products/methods cannot be distinguished from non-infringing products/methods. Therefore, the metes and bounds of the claimed invention are indefinite.

Withdrawn Claim Rejections
Claims 1, 2, 4-6 and 26 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. However, due to the amendment to the claims, the rejection is withdrawn.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection maintained - Claim(s) 1, 2, 4-6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over M. Zasloff (US 2015/0368290 A1) in view of Lopes Da Silva (US 2016/0303159).

Claimed invention
The claims are drawn to preventing or treating multiple system atrophy (MSA) and/or symptoms of MSA by administering squalamine.

Prior art
	Zasloff concerns methods for stimulating the intestinal enteroendocrine system for
treating diseases or conditions related to same (see Title). Zasloff teaches administration of oral
(see abstract and throughout) squalamine to a human subject for stimulation of the intestinal
enteroendocrine system for treating a patient with constipation. See title; 0234-0235. In one
example for repression of lymphoma, a patient received an initial daily dose of one 50 mg
capsule of squalamine and her bowels began to move, indicating treatment of constipation. The
dose was adjusted to 20 mg (4 days), 16 mg (2 days), 8 mg, 4mg (2 days) then 2 mg daily. See
0235. See also Claim 3. Repeat clinical chemistry studies were performed. The patient
received dexamethasone as well. See Id.

While Zasloff discloses squalamine for the treatment of constipation, Zasloff does not specifically teach MSA.

However, it was known that constipation is a symptom of MSA and MSA can be treated by ameliorating constipation. See Lopes Da Silva: “A combination for use according to the invention, or a nutritional composition of the invention can be used for treating synucleopathies related/associated constipation, including (besides PD) dementia with Lewy bodies, and multiple system atrophy.” See Lopes Da Silva; 0139. 

One of ordinary skill in the art would have found it obvious to treat MSA by administering an aminosterol such as squalamine because Zasloff teaches that squalamine is effective for treating a disease or disorder by relieving constipation symptoms of the disease or disorder and thereby provide relief therefor. Given that constipation is a known symptom of MSA, the artisan would have reasonably expected that squalamine’s activity against constipation would ameliorate the constipation in the MSA patients, thereby treating the constipation as described by Lopes Da Silva. 

Regarding Claim 2, Zasloff teaches oral administration. See 0013; Claims 1 and 24.

Regarding Claims 4 which recite dose amounts, Zasloff teaches oral administration and exemplifies 50 mg dose as outlined above.

Regarding Claims 5 and 6, which mentions the subject is a human (Claim 5) and the aminosterol is squalamine, Zasloff exemplifies treatment of a human with squalamine. See 0234-0235. 

Regarding Claims 26 and 27, Zasloff teaches that the squalamine is administered as a pharmaceutically acceptable salt such as the phosphate salt. See 0097.

Response to arguments
Applicant argues that each reference fails to teach certain aspects of the claims. However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Zasloff does not teach MSA and while Lopes Da Silva does not teach squalamine, their combination discloses each claimed limitation. As outlined above, Zasloff teaches that squalamine is effective for treating a disease or disorder by relieving constipation symptoms of the disease or disorder and thereby provide relief therefor. Given that constipation is a known symptom of MSA, the artisan would have reasonably expected that squalamine’s activity against constipation would ameliorate the constipation in the MSA patients, thereby treating the constipation as described by Lopes Da Silva. Thus, the combination clearly suggests treatment MSA with squalamine.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As outlined above, the combination clearly suggests treatment MSA with squalamine because Zasloff teaches that squalamine relieves constipation symptoms and constipation is a known symptom of MSA which can be ameliorated in the treatment of MSA. Thus, the artisan would have reasonably expected that squalamine’s activity against constipation would ameliorate the constipation in the MSA patients, thereby treating the constipation as described by Lopes Da Silva. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the information used to make the rejection was leaned from the references as shown above in response to Applicant’s previous arguments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-6 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-17, and 19-23 of copending Application No. 16/530,127 (reference application) in view of Lopes Da Silva (US 2016/0303159) and Zasloff (US 2015/0368290 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim set is drawn to treating constipation by administering aminosterol and titrating the dose to an effective amount. 
However, while the reference claims do not teach MSA as currently claimed, constipation is a symptom of MSA and constipation can be ameliorating in the treatment of patients with MSA. See Lopes Da Silva: “A combination for use according to the invention, or a nutritional composition of the invention can be used for treating synucleopathies related/associated constipation, including (besides PD) dementia with Lewy bodies, and multiple system atrophy.” See Lopes Da Silva; 0139. Thus, one of ordinary skill in the art would have combined the references because each one teaches treatment of diseases or disorders involving constipation as a symptom by treating the constipation. Thus, one of ordinary skill in the art would have found it obvious to treat MSA by administering an aminosterol such as squalamine. The artisan would have reasonably recognized from Lopes Da Silva that MSA can be treated by treatment of associated constipation. Thus, one of ordinary skill in the art would have found it obvious to administer an aminosterol for treating MSA because Zasloff teaches that squalamine is effective for treating a disorder by relieving constipation symptoms of a disorder and thereby provide release for the disorder. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments
Applicant states that the claim sets are drawn to different methods: MSA vs. constipation. This is not persuasive because constipation is a symptom of MSA and Lopes Da Silva teaches MSA has constipation as a symptom which can be treated in MSA patients and Zasloff teaches squalamine can be used to treat constipation associated with diseases and disorders.

Claims 1, 2, 4-6 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 11-24 and 26 of copending Application No. 16/530,051 (reference application) in view of Lopes Da Silva (US 2016/0303159) and Zasloff (US 2015/0368290 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim set is drawn to treating symptoms of Alzheimer’s disease by treating symptoms thereof by administering an aminosterol and titrating the dose to an effective amount. 
However, while the reference claims do not teach MSA as currently claimed, constipation is a symptom of MSA and constipation can be ameliorating in the treatment of patients with MSA. See Lopes Da Silva: “A combination for use according to the invention, or a nutritional composition of the invention can be used for treating synucleopathies related/associated constipation, including (besides PD) dementia with Lewy bodies, and multiple system atrophy.” See Lopes Da Silva; 0139. Thus, one of ordinary skill in the art would have combined the references because each one teaches treatment of diseases or disorders involving constipation as a symptom by treating the constipation. Thus, one of ordinary skill in the art would have found it obvious to treat MSA by administering an aminosterol such as squalamine. The artisan would have reasonably recognized from Lopes Da Silva that MSA can be treated by treatment of associated constipation. Thus, one of ordinary skill in the art would have found it obvious to administer an aminosterol for treating MSA because Zasloff teaches that squalamine is effective for treating a disorder by relieving constipation symptoms of a disorder and thereby provide release for the disorder. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments
Applicant states that the claim sets are drawn to different methods: Alzheimer’s disease (AD) vs. MSA. This is not persuasive because constipation is a symptom of AD and MSA and Lopes Da Silva teaches MSA has constipation as a symptom which can be treated in MSA patients and Zasloff teaches squalamine can be used to treat constipation associated with diseases and disorders.

Claims 1, 2, 4-6 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/530,295 (reference application) in view of Lopes Da Silva (US 2016/0303159) and Zasloff (US 2015/0368290 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim set is drawn to treating symptoms of depression by treating symptoms thereof by administering an aminosterol and titrating the dose to an effective amount. 
However, while the reference claims do not teach MSA as currently claimed, constipation is a symptom of MSA and constipation can be ameliorating in the treatment of patients with MSA. See Lopes Da Silva: “A combination for use according to the invention, or a nutritional composition of the invention can be used for treating synucleopathies related/associated constipation, including (besides PD) dementia with Lewy bodies, and multiple system atrophy.” See Lopes Da Silva; 0139. Thus, one of ordinary skill in the art would have combined the references because each one teaches treatment of diseases or disorders involving constipation as a symptom by treating the constipation. Thus, one of ordinary skill in the art would have found it obvious to treat MSA by administering an aminosterol such as squalamine. The artisan would have reasonably recognized from Lopes Da Silva that MSA can be treated by treatment of associated constipation. Thus, one of ordinary skill in the art would have found it obvious to administer an aminosterol for treating MSA because Zasloff teaches that squalamine is effective for treating a disorder by relieving constipation symptoms of a disorder and thereby provide release for the disorder. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant states that the claim sets are drawn to different methods: depression vs. MSA. This is not persuasive because constipation is a symptom of depression and MSA and Lopes Da Silva teaches MSA has constipation as a symptom which can be treated in MSA patients and Zasloff teaches squalamine can be used to treat constipation associated with diseases and disorders.

Claims 1, 2, 4-6 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 and 28-40 of copending Application No. 16/530,200 (reference application) in view of Lopes Da Silva (US 2016/0303159) and Zasloff (US 2015/0368290 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim set is drawn to treating symptoms of ASD by treating symptoms thereof by administering an aminosterol and titrating the dose to an effective amount. 
However, while the reference claims do not teach MSA as currently claimed, constipation is a symptom of MSA and constipation can be ameliorating in the treatment of patients with MSA. See Lopes Da Silva: “A combination for use according to the invention, or a nutritional composition of the invention can be used for treating synucleopathies related/associated constipation, including (besides PD) dementia with Lewy bodies, and multiple system atrophy.” See Lopes Da Silva; 0139. Thus, one of ordinary skill in the art would have combined the references because each one teaches treatment of diseases or disorders involving constipation as a symptom by treating the constipation. Thus, one of ordinary skill in the art would have found it obvious to treat MSA by administering an aminosterol such as squalamine. The artisan would have reasonably recognized from Lopes Da Silva that MSA can be treated by treatment of associated constipation. Thus, one of ordinary skill in the art would have found it obvious to administer an aminosterol for treating MSA because Zasloff teaches that squalamine is effective for treating a disorder by relieving constipation symptoms of a disorder and thereby provide release for the disorder. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant states that the claim sets are drawn to different methods: autism spectrum disorder (ASD) vs. MSA. This is not persuasive because constipation is a symptom of ASD and Lopes Da Silva teaches MSA has constipation as a symptom which can be treated in MSA patients and Zasloff teaches squalamine can be used to treat constipation associated with diseases and disorders.

Claims 1, 2, 4-6 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,040,817 B2 in view of Lopes Da Silva (US 2016/0303159) and Zasloff (US 2015/0368290 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim set is drawn to treating Parkinson’s disease by treating symptoms thereof by administering an aminosterol at an effective amount. 
However, while the reference claims do not teach MSA as currently claimed, constipation is a symptom of MSA and constipation can be ameliorating in the treatment of patients with MSA. See Lopes Da Silva: “A combination for use according to the invention, or a nutritional composition of the invention can be used for treating synucleopathies related/associated constipation, including (besides PD) dementia with Lewy bodies, and multiple system atrophy.” See Lopes Da Silva; 0139. Thus, one of ordinary skill in the art would have combined the references because each one teaches treatment of diseases or disorders involving constipation as a symptom by treating the constipation. Thus, one of ordinary skill in the art would have found it obvious to treat MSA by administering an aminosterol such as squalamine. The artisan would have reasonably recognized from Lopes Da Silva that MSA can be treated by treatment of associated constipation. Thus, one of ordinary skill in the art would have found it obvious to administer an aminosterol for treating MSA because Zasloff teaches that titrating amounts of squalamine is effective for treating a disorder by relieving constipation symptoms of a disorder and thereby provide release for the disorder. 
Response to arguments
Applicant states that the claim sets are drawn to different methods: autism spectrum disorder (ASD) vs. MSA. This is not persuasive because the rejection concerns Parkinson’s disease (PD) as constipation is a symptom of PD and Lopes Da Silva teaches MSA has constipation as a symptom which can be treated in MSA patients and Zasloff teaches squalamine can be used to treat constipation associated with diseases and disorders.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/            Examiner, Art Unit 1629    

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629